Citation Nr: 0308093	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, claimed as osteoarthrosis.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant had United States Army Reserve service, with a 
period of active duty for training with the from May 1, 1975 
to August 28, 1975, and he served on active duty with the 
United States Marine Corps from November 4, 1975 to December 
10, 1975.  He has no other verified service.

This matter was last before the Board of Veterans' Appeals 
(the Board) in June 2001.  The Board determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
back disorder.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  While the case was pending at the Court, VA 
Office of the General Counsel filed an Appellee's Motion for 
Remand and to Stay Further Proceedings (the Motion) in May 
2002.  Based on the Motion, an Order of the Court dated in 
December 2002 vacated the Board's June 2001 decision and 
remanded the case to the Board for readjudication consistent 
with the order.


REMAND

In the May 2002 Motion, the Secretary of VA argued that a 
remand was required on the basis that VA failed to comply 
with a July 1998 Board remand order.  
See Stegall v. West, 11 Vet.App. 268, 271 (1998) [holding 
that the RO must comply with all instructions in a Board 
remand before decision can be reached].  Specifically, the 
Secretary contended that an August 1998 letter sent from the 
Regional Office in Los Angeles, California (RO) to the 
appellant failed to explain clearly the information sought by 
the Board's July 1998 remand order.  Furthermore, the 
Secretary argued that the letter was misaddressed and that it 
was "incoherent at best" because it may have referred to 
documents not attached; it failed to "provide [an 
explanation] as to what information was requested"; and it 
contained clauses that may have appeared contradictory and 
confusing.  

Given the above background, the Board has no option but to 
remand this case to the RO for compliance with Stegall in 
general and the Court's Order in particular.  Accordingly, 
the RO should take the appropriate steps to assure compliance 
with the Board's July 1998 remand.  It appears that the 
Secretary's May 2002 Motion focused on the remand 
instructions listed in action paragraphs 4, 8 and 9.  

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should ask the appellant 
whether he desires a hearing before a 
Board Member.  Depending on his response, 
appropriate action should be taken.

2.  Although the appellant has stated 
that the records of Dr. James A. Miller 
(now deceased), whose address is listed 
in the claims file as 600 W. Manchester 
Avenue, Los Angeles, CA 90044, with a 
second address of 3832 Crenshaw 
Boulevard, Los Angeles, CA 90008, were 
destroyed in a fire in 1993, the RO 
should try to ascertain whether that is 
correct by contacting the doctor's former 
offices or other appropriate sources.  
Copies of any records still available 
pertaining to the appellant, dating from 
January 1975, should be obtained.

3.  The RO should contact the medical 
care providers listed on the sheets 
accompanying the April 1988 Department of 
Health Services letter in the claims 
folder for copies of any records 
pertaining to the appellant.

4.  After the above development, the RO 
should review the appellant's VA claims 
folder and ensure that all of the 
foregoing development actions have been 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.    

5.  The RO should then readjudicate the 
issue on appeal.  

If any benefit sought remains denied, the appellant should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the appellant is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the appellant until he is contacted 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


